DETAILED ACTION
This action is in response to the claimed listing filed on 07/27/2021. 

Examiner’s Statement of Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest the claimed invention for providing performing code analysis, that is directed to a method (claims 1-16, 18-24, 26-30), recites, in part, to includes at least features,
“collecting input data defining programming activity from a local computer, the input data including source code or recorded actions associated with the programming activity in an editor, recorded actions in a terminal, recorded actions in a web browser, or recorded actions in an emulator;
receiving a request for code analysis from the local computer; transmitting the input data and the request for code analysis to one or more remote nodes;
performing, by the one or more remote nodes, analysis on the input data via a trained machine learning model at the one or more remote nodes, the trained machine learning model being trained with example code and example actions correlated to example analysis results to enable the trained machine learning model to infer analysis results based on the input data”; as in claim 1;

and directed to a method (claim 17), recites, in part, to includes at least features,
“collecting input data from a local computer, the input data including at least one of source code, recorded actions in an editor, recorded actions in a terminal, recorded actions in a web browser, or recorded actions in an emulator;
receiving a request for code analysis; transmitting the input data and the request for code analysis to one or more remote nodes;
performing, by the one or more remote nodes, analysis on the input data; receiving analysis results from the one or more remote nodes; using a machine learning model to predict that a character sequence is sensitive”; 

and directed to a method (claim 25), recites, in part, to includes at least features,

“collecting input data from a local computer, the input data including at least one of source code, recorded actions in an editor, recorded actions in a terminal, recorded actions in a web browser, or recorded actions in an emulator;
receiving a request for code analysis; transmitting the input data and the request for code analysis to one or more remote nodes; performing, by the one or more remote nodes, analysis on the input data;
receiving analysis results from the one or more remote nodes;
storing confidential input data of a plurality of users on the one or more remote nodes;
monitoring the frequency of queries to the one or more remote nodes; using the frequency of queries to determine the confidentiality status of input data stored on the one or more remote nodes”.

Close prior arts of record Baars is applied to address the claimed invention, where Baars discloses a static analysis that collects the requests for code analysis and transmit the analysis results. Close prior arts Alexander, Dolinskaja, Narayan Prusty are in combination to address the deficits in the Baars.  
However, with the amendment, Applicant submitted that Baars and the prior art combinations do not teach the feature as recited in part in the above claims (The submission is addressed in remarks, p. 9-11). Accordingly, the features addressed above are not found in the prior arts of record.  

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TTV
August 13, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191